DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-6, 8-13, 15, 21, 22, 24, and 25 are pending. 
	Claim 11 is withdrawn.
	Claims 7, 14, 16-20, and 23 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the implant recited in amended claims 1, 4, 9, 10, 21, and 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The applicant is reminded that the elected species is directed to Figures 1A through 1D which do not show an implant or acetabular shell. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-10, 12, 13, 15, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (WO 2011/156504 A2, hereinafter “Conway”) in view of Macke et al. (US 2018/0161163 A1, hereinafter “Macke”).
Regarding Claims 1-3, 10, 12, 13, 15, 21, 22, and 24, Conway discloses a buttress augment (Figure 11, 260) for supporting an acetabular shell at a bone, the buttress augment comprising a body (260 and 262 taken together) having a first surface (top posterior convex surface and top surface of 262) and a second surface (bottom surface not seen in figure) opposite the first surface, the body-extending from a first end portion (concave portion) to a second end portion (convex portion), where the first end portion is adapted to be fixed to the acetabular shell, a first hole (most distal hole 266 on top arm) and a second hole (middle hole on top arm), each of the first and second holes extending through the body from the first surface to the second surface, and a trim marker (264) located in between the first hole and the second hole that indicates a location on the body that is more frangible than adjacent portions of the body (as described in [0166]).  Conway further discloses that the augment can have a coating of a porous material to promote boney ingrowth ([0030]).  Conway further discloses that the first surface can comprise a smooth surface, and the second surface can comprise a porous material that promotes boney ingrowth.  In [0030], Conway teaches providing a porous material to promote boney ingrowth on the surface that articulates with the bone which would be the convex surface of 260, and therefore the other surface would be a smooth surface. Additionally, Conway discloses that the implant has a third surface (Figure 11, surface that is concave) that is shaped to conform to an exterior surface of the implant.
Conway discloses the invention substantially as claimed, but fails to disclose that the trim marker indicates a location to cut a first portion of the porous material and separate it from a second portion of the porous material.  In the same art of orthopedic implants, Macke teaches a porous implant ([0007] discloses that the implant is porous) with frangible plugs, thus teaching cutting through a porous surface of an implant ([0029]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trim markers of Conway with frangible portions that would indicate a location to cut through as is taught by Macke in order to provide a customizable size for the augment while still benefiting from the porous bone inducing surface of the augment. 
Regarding Claim 4, Conway discloses that the augment can be used structurally support the acetabular shell in a patient having a Paprosky type IIIA. Defect ([0314]).
Regarding Claim  8, Conway discloses that the first surface and the second surface would have different coefficients of friction with the first being less than the second if the first is relative to a smooth surface and the second is relative to a porous surface. 
Regarding Claim 9, Conway discloses that the implant is an acetabular shell and the third surface of the first end portion is shaped to conform to the exterior surface of the acetabular shell.
Claims 5, 6, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Conway in view of Macke in further view of Mistry (US 2018/0036129 A1).
Regarding Claims 5, 6, and 25, Conway in view of Macke discloses the invention of Claims 1 and 21 as described above, but fails to teach third hole and fourth holes that extend through the body from the first surface to the second surface where the trim marker is located in between the third hole and the fourth hole. Conway further teaches a reduced cross-section at the trim marker ([0166]) and therefore the thickness of the body from the first surface to the second surface at the trim marker is less than the thickness of at least a portion of the first and second portions adjacent to the trim marker.
In the same art of implants with augments, Mistry teaches an implant with an augment (Figure 1A, 142) with third holes (Figure 1B, holes 152, with third holes as holes closest to base 120 on flange 142) and fourth holes (holes 152 located between third holes and slot 153 on flange 142) and the holes extend through ridges (150) that are thicker than a trim marker (thinner portions of flange between ridges as seen in Figure 1C are trim markers).
It would have been obvious to one having ordinary skill in the time that the invention was made to modify the augment of Conway in view of Macke to have holes placed on thicker ridges and thinner trim markers located between the thicker ridges as taught by Mistry to aid in the frangibility of the device for adjusting the length of augments.  The thinner portions of the modified augment of Conway in view of Macke would now be more frangible while the thicker portions provided more stability and resistance to breakage.  
Response to Arguments
Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive.
Regarding the argument that the combination of Conway in view of Macke fails to disclose the newly added claim limitations to independent claims 1, 12, and 21, the examiner respectfully disagrees and finds that the combination of Conway in view of Macke discloses the third surface and surfaces as claimed as described above.  
Regarding the argument that the combination of the trim marker of Conway with the frangibility of a porous structure teaches away from the teaching of Conway, the examiner respectfully disagrees, and maintains the rejection of the claims under 35 U.S.C. 103 as being obvious over Conway in view of Macke. The applicant’s argument that providing Conway with a frangible portion as taught by Macke would be teaching away from Conway is not convincing. Conway teaches away from bending that may lend to inadvertent breakage, thus leading to potential delamination or decoupling. However, the teaching of Macke provides for intentional and controlled frangibility at a specific location within a porous structure, which is not counter to the teaching of Conway upon combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE L NELSON/            Examiner, Art Unit 3774     

/JERRAH EDWARDS/            Supervisory Patent Examiner, Art Unit 3774